UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to NERIUM BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Canada 000-54051 14-1987900 (State or Other Jurisdiction of Incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) 11467 Huebner Road, Suite 175 San Antonio, Texas, 78230 (Address of Principal Executive Office) (Zip Code) (210) 822-7908 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the Registrant’s common stock as of August 27, 2012 is 35,156,414. 1 NERIUM BIOTECHNOLOGY, INC. INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2012 (EXPRESSED IN UNITED STATES FUNDS) Part I FINANCIAL INFORMATION Item 1 Interim Condensed Consolidated Financial Statements (Unaudited) 3 Interim Condensed Consolidated Balance Sheets (Unaudited) Interim Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Interim Condensed Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Interim Condensed Consolidated Statements of Cash Flows (Unaudited) Notes to the Interim Condensed Consolidated Financial Statements (Unaudited) Item 2 Management’s Interim Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 25 Part II OTHER INFORMATION Item 1 Legal proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults upon Senior Securities 29 Item 4 Mine Safety Disclosures 29 Item 5 Other information 30 Item 6 Exhibits 31 2 Index Nerium Biotechnology, Inc. Part I Item 1.Financial Statements Interim Condensed Consolidated Balance Sheets (Unaudited) June 30 December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable from related party (note 9) - Inventory (note 4) Prepaid expenses and deposits Total current assets Prepaid expenses relating to patents Deposit for equipment (note 10) - Equipment, net (note 5) Equity investment (note 6) - Total assets $ $ Liabilities Current liabilities Accounts payable - Accrued liabilities Advances (note 7(b)(xvi)) - Employee related payables - Loan from related party (note 9) - Advance from related party - Customer deposits Income taxes payable (note 14) - Total liabilities Stockholders’ Equity Preferred stock, no-par value, unlimited, none issued andoutstanding - - Common stock, no-par value, unlimited authorized, 33,808,176 (December 31, 2011 – 32,617,105) shares issued and outstanding (note 7) Additional paid in capital Accumulated comprehensive (loss) income ) Accumulated deficit ) ) Nerium Biotechnology, Inc. Stockholders’ equity Non-controlling interests ) ) Total stockholders’ equity Total liabilities and equity $ $ Going Concern and Economic Dependence (note 2) Commitments (note 10) The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) For the three and six month periods ended June 30, 2012 (Unaudited) Three months ended June 30 Six months ended June 30 Revenue Sales (note 9) $ Other Cost of sales (note 10) Gross profit Operating expenses General and administrative (note 9) Research and development Stock-based compensation (note 8) Depreciation Foreign exchange (gain) loss ) ) Total operating expenses Income (loss) from operations ) ) ) Earnings from equity investment - - Net income (loss) before income taxes - ) - Provision for income taxes (note 14) - - Net income (loss) for the period ) ) ) Exchange difference on translating foreign operations 3 ) Comprehensive income (loss) for the period ) ) ) Loss attributable to non-controlling interest ) Income (loss) attributable to controlling interest $ $ ) $ ) $ ) Basic earnings (loss) per common share $ $ ) $ ) $ ) Diluted earnings (loss) per common share $ $ ) $ ) $ ) Weighted-average common shares outstanding- basic Weighted-average common shares outstanding- diluted The accompanying notes are an integral part of these interim condensed consolidated financial statements. 4 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Changes in Stockholders’ Equity For the six month period ended June 30, 2012 (Unaudited) Accumulated Additional Other Non- Total Common Stock Preferred Stock Paid-in Comprehensive Controlling Accumulated Stockholders’ Shares Amount Shares Amount Capital Income (Loss) Interest Deficit Equity At December 31, 2010 $ - $
